Title: Petition of Anna de Neufville, [13 February] 1797
From: Madison, James,Neufville, Anna de
To: 




[13 February 1797]
Mr. Madison observed that he should be sorry to interfere with public business, but the peculiarity of the case of the family of De Neufville was such as to call for immediate attention, he therefore moved that the petition of the widow and daughter of the deceased John De Neufville, be now taken up.



   
   Merchants’ Daily Advertiser, 14 Feb. 1797 (also reported in New World, 15 Feb. 1797, and Daily Advertiser, 16 Feb. 1797).






[13 February 1797]

   
   JM then made the following report.


“That the services and sacrifices from the said John de Neufville, to the United States, during the war of their Revolution, as stated in the said memorial, and vouched by the testimonies herewith reported, constitute a reasonable claim, in behalf of his, at present, very distressed widow and children, on the justice of the United States. That it being impossible, from various and peculiar circumstances incident to the services rendered, to ascertain and liquidate the compensation due, into a precise sum, it is necessary for Congress to decide on and provide for such allowance as may be deemed equitable and right. That, in the opinion of the Committee, the sum of three thousand dollars may be a proper allowance. They therefore propose the following resolution:
“Resolved that provision ought to be made, by law, for granting to the widow and two children of John de Neufville, the sum of three thousand dollars, to be equally divided among them.”



   
   Claypoole’s Am. Daily Advertiser, 15 Feb. 1797 (reprinted in Philadelphia Gazette, 16 Feb. 1797, Gales’s Independent Gazetteer, 17 Feb. 1797, and American Senator, 3:476–77). The Committee of the Whole agreed to the report, 63 to 25, with JM voting in favor. JM was appointed to a committee to bring in a bill in favor of the petition, which he reported to the House on 14 Feb. The bill passed the House the next day and was approved on 2 Mar. 1797 (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 2153, 2154, 2162; JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:735).




